Citation Nr: 0702488	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  01-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for post traumatic 
stress disorder (PTSD).

FINDING OF FACT

The claim for service connection for PTSD is supported by a 
diagnosis of PTSD, credible evidence of in-service stressors, 
and medical evidence of a nexus between PTSD and in-service 
stressors. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110, 1154, 5107 
(West 2002); 38 C.F.R. § 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If, however, VA determines 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements. 38 C.F.R. 
§ 3.304(f); See also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The veteran asserts that he currently suffers from PTSD, 
which he relates to non-combat stressors experienced during 
military service.  He contends that he was subjected to 
constant artillery fire while stationed in Qui Nhon, Vietnam.  
He contends that as a result of his service, he currently has 
PTSD, manifested by depression, irritability, and insomnia.  
The veteran also reports nightmares three or four times a 
week, as well as flashbacks.  

Medical evidence of record indicates the veteran first 
manifested psychiatric symptoms in March 1998, when he 
reported nightmares and flashbacks about Vietnam.  The 
veteran underwent a VA evaluation for PTSD in June 1994.  He 
stated that he was in Vietnam during the Tet Offensive.  He 
informed the examiner that although he had never been on a 
search and destroy mission, he did have a perimeter 
infiltrated and heard constant artillery fire every night 
that he was there.  He also mentioned a Korean artillery 
outfit that was close by.  

The veteran reported first seeking psychiatric treatment in 
1982 for sleep disturbance with frequent nightmares and 
uncontrolled anger.  He stated that he currently experiences 
nightmares three or four times a week, and that they come 
more intensely around certain periods of the year.  The 
veteran reported struggles with outbursts of anger since 
military service.  He stated that he keeps a gun in his home 
and feels insecure without it.  He reported no history of 
suicidal or homicidal ideation.  He also reported no audio or 
visual hallucinations.  His speech was goal directed, 
coherent, and of normal rate and porosity.  His affect was 
full in range.  The examiner described the veteran's mood as 
somewhat dysphoric.  The veteran reported that he never feels 
a great deal of happiness.  The examiner diagnosed PTSD and 
dysthymia. 

Service personnel records indicate the veteran had foreign 
service in the Republic of Vietnam from August 1967 to August 
1968.  With regard to the veteran's claimed in-service 
stressors, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) verified several attacks on Qui Nhon, 
where the veteran was stationed with the 241st Transportation 
Co., in November 1967, January 1968, and February 1968.  In 
January 1968, the Qui Nhon Ammunition Base Depot was attacked 
by rocket fire that destroyed an ammunition pad.  For two 
days during February 1968, Qui Non Support Command was 
attacked by enemy fire, and enemy forces breached the 
compound.  The evidence of record indicates that the 
veteran's claimed in-service stressors have been confirmed by 
USASCRUR.  In addition the veteran has a medical diagnosis of 
post-traumatic stress disorder based on the aforementioned 
stressor.  The Board concludes that the criteria for a grant 
of service connection for PTSD have been met.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated June 2002 by informing him 
of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Although notice was sent 
subsequent to the initial adjudication in June 1999, the 
notice was supplied prior to re-adjudication of the claim in 
October 2002.  The veteran has not received notice regarding 
the criteria for assignment of disability ratings and 
effective dates of disability benefits.  However, the RO can 
rectify the lack of notice prior to assigning a disability 
rating and effective date for the benefits awarded by this 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted. 




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


